NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JANG WOO LEE,                                    No.   15-72866

                  Petitioner,                     Agency No. A200-883-783

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Jang Woo Lee, a native and citizen of South Korea, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying a continuance. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance and review de novo claims of due process violations. Sandoval-Luna

v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny in part and dismiss in

part the petition for review.

      The agency did not abuse its discretion or violate due process in denying

Lee’s request for a third continuance, where the BIA sufficiently provided its

reasons for affirming the IJ’s analysis by citing Matter of Sanchez Sosa, 25 I. & N.

Dec. 807, 812-13 (BIA 2012), and the IJ properly evaluated the factors outlined in

that decision. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009)

(the agency applies the correct legal standard where it expressly cites and applies

relevant case law in rendering its decision); Najmabadi v. Holder, 597 F.3d 983,

990 (9th Cir. 2010) (“What is required is merely that [the agency] consider the

issues raised, and announce its decision in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely reacted.” (citation

and quotation marks omitted)); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(to prevail on a due process claim, a petitioner must show error and prejudice).

      We lack jurisdiction to consider Lee’s unexhausted contentions regarding

right to counsel and ineffective assistance of counsel. See Barron v. Ashcroft, 358
F.3d 674, 678 (9th Cir. 2004) (8 U.S.C. “§ 1252(d)(1) mandates exhaustion and

                                          2                                   15-72866
therefore generally bars us, for lack of subject-matter jurisdiction, from reaching

the merits of a legal claim not presented in administrative proceedings below.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    15-72866